 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK USDC SDNY
x DOCUMENT |
THOMAS LENATIAN, | ELECTRONICALLY FILED
Plaintiff, DOC #: _4
DATE FILED: 3 ZO
-against- =

 

 

 

NEW YORK CITY, N.Y.C. DEPARTMENT OF
CORRECTION, N.Y.C. DEPARTMENT OF HEALTH

AND MENTAL HYGIENE, COMMISSIONER PONTE, ORDER
WARDEN TURHAN GUMUSDERE, DEPUTY :
WARDEN BARNES, DEPUTY WARDEN KELLY, 17-CV-6734 (AJN)(KNF)

CAPT. SAINT FLEUR, CAPT. BELL, CAPT.
PLASKETT, C.O. NELSON, C.O. HENRY, C.O. GIL,
C.0, CURANT, C.O. MOTSIFE, C.O, HEWITT,

C.0. BLACK, C.O. JANE DOE, C.O. JOHN DOE,
MS. ELIZABETH LANDON, MR. A. BILACDI,

MR, LAWRENCE BELL, MR. ERIC ROSEN,

DR. PARKERS,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

The time for the parties to complete all discovery, of whatever nature, is enlarged to April 30, 2020.

The parties shall submit their joint pretrial order to the court on or before May 29, 2020.

 

Dated: New York, New York SO ORDERED:
March 6, 2020 .
[Cerne Go Rearnt’ DE
Copy mailed to: KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
Thomas Lenahan
